Citation Nr: 0214619	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 until 
September 1973.

These matters come before the VA Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision that 
denied an evaluation in excess of 70 percent for generalized 
anxiety disorder, as well as a total rating based on 
unemployability due to service-connected disability.  
Following the RO's September 1998 notification of that 
decision, the veteran filed a Notice of Disagreement (NOD) in 
February 1999; the RO issued a Statement of the Case (SOC) in 
June 1999; and the veteran filed a Substantive Appeal in June 
1999.  Supplemental statements of the case were issued in 
January 2001 and May 2002.

The veteran was afforded a personal hearing in November 2000 
before a Member of the Board sitting at Washington, DC; the 
transcript of which is of record.

This case was remanded by a decision of the Board dated in 
February 2001.  Development having been accomplished, the 
case is now ready for appellate review. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's generalized anxiety disorder has been 
primarily manifested by symptoms which include chronic 
anxiety, depression, racing thoughts, irritability, sleep 
disruption, difficulty interacting with others, social 
isolation, problems with memory and concentration and panic 
attacks; such symptoms represent no more than occupational 
and social impairment with deficiencies in most areas.  

3.  Service connection is in effect for an anxiety disorder, 
rated as 70 percent disabling and Grave's disease, rated as 
10 percent disabling; the combined disability evaluation is 
70 percent.

4.  The appellant has a high school diploma and has 
employment experience as a heavy equipment operator; he 
reports that he last worked on a regular basis in August 
1989.  

5.  The appellant's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2002).

2.  The criteria for the assignment of a total disability 
rating based upon individual unemployability due to service-
connected disability are met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that his service-
connected anxiety disorder is more severely disabling than 
the 70 percent disability evaluation currently assigned, and 
that a 100 percent disability evaluation should be granted.  
It is asserted that he is totally disabled on account of the 
service-connected psychiatric disorder for which 
unemployability due to service-connected disability is also 
warranted.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the June 1999 statement of the case, and the 
January and May supplemental statements of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claims, and that he has been provided 
ample opportunity to submit information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2001)).  
In a March 2001 letter, the RO not only informed the veteran 
and his representative of the notice and duty to assist 
provisions of the VCAA, but what the evidence had to show to 
establish entitlement to the benefits he sought, what medical 
and other evidence the RO could request, and what information 
or evidence the veteran could provide in support of the 
claim. 

The Board finds that all necessary development has been 
accomplished.  The veteran has undergone multiple VA 
psychiatric examinations during the appeal period and 
extensive VA clinical records dating from 1997 to 2002, as 
well as Social Security Administration documentation have 
associated with the claims file.  The case was remanded in 
February 2001 for further development of the claims.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Factual Background

Service connection for generalized anxiety disorder was 
granted by rating action dated in February 1993, and a 70 
percent disability evaluation was assigned which has been 
continued since that time.  A claim for a higher rating in 
this regard was most recently received in August 1997.  
Submitted in support of the claim was clinical documentation 
from the Social Security Administration, the Employees 
Retirement System of Baltimore County and the Baltimore 
County Department of Health, all dated between 1990 and 1991.  

A VA Medical Record Discharge Instructions sheet documents 
that the veteran was hospitalized several weeks between July 
and August 1997 with a primary diagnosis of dysthymia for 
which he was prescribed medication.  

The veteran underwent VA mental examination in July 1998.  It 
was noted that he had not worked in many years and complained 
of severe anxiety for which he had been treated weekly, and 
was on a number of anti-anxiety medications.  He related that 
he lived alone and puttered about his house.  The veteran 
stated that he was afraid to venture outside for the most 
part because he suffered from panic attacks during which his 
heart started racing, he thought he would die, and he became 
numb.  He said that he had shortness of breath, became dizzy 
and had to be taken to the hospital at times for reassurance.  
It was reported that in spite of many different medications 
over the years, his condition had not significantly changed.  
The examiner noted that there was no impairment of thought 
processes, delusions, hallucinations, or inappropriate 
behavior, and that the appellant was not suicidal or 
homicidal.  It was observed that personal hygiene was good 
and that he was well oriented.  There was no memory loss, 
evidence of obsessive or ritualistic behaviors, abnormal 
speech, impaired sleep, or impaired impulse control.  It was 
reported that the veteran generally felt anxious most of the 
day.  A diagnosis of anxiety state was rendered for which a 
Global Assessment of Functioning (GAF) score of 60 was 
provided.  

A clinic note dated in October 1998 from Pathfinder Health 
Service noted that the veteran had been evaluated on that 
date and found to have a chronic and severe panic disorder 
that had left him 100 percent disabled since 1989.  It was 
added that he also had a bipolar condition and was currently 
on medication.  

The veteran was examined by the VA for compensation and 
pension purposes in February 1999.  It was reported that he 
currently complained of chronically racing thoughts, 
depression, feelings of wishing he were dead, but denying 
suicidal thoughts, never feeling happy, feeling that 
everything got on his nerves, not being able to sleep at 
night, social withdrawal, and lack of energy.  He stated that 
he was separated from his wife and three children, that his 
girlfriend moved in with him six months before, and that he 
spent his days around the house.  The appellant related that 
he saw his children every two weeks and that being around 
them more than that caused anxiety.  

On mental status examination, the veteran related that he had 
occasional visual hallucinations where things moved.  It was 
noted that there were a great deal of somatic complaints when 
he had panic attacks.  He denied feeling homicidal or 
suicidal, and hygiene was good.  The appellant was oriented 
times four.  Thought processes were goal directed and 
logical.  Mood was very anxious and depressed, and affect was 
noted to be quite restricted in range.  It was reported that 
he endorses obsessing about violence, and feeling as if 
people were after him.  Following examination, diagnoses of 
bipolar disorder, mixed, and panic disorder with agoraphobia 
and histrionics traits noted, if not disorder, were rendered 
on Axis I and Axis II, respectively.  A GAF score of 40 was 
provided.  The veteran was noted to appear competent.

The veteran presented testimony upon personal hearing on 
appeal in November 2000 to the effect that he was a heavy 
equipment operator for the county for approximately nine 
years before being forced to quit his job due to bad anxiety 
attacks.  He related that he had begun receiving Social 
Security in 1990 or 1991 due to overpowering anxiety, and had 
had no gainful employment of any type since that time.  The 
appellant testified that he received group and individual 
psychotherapy at a VA facility at least three times a month, 
and had been told by numerous doctors that he should not 
work.  He said that he had been prescribed several 
medications which helped some, but that he was still bothered 
by symptoms which included anxiety, racing thoughts, mood 
swings, inability to control his thoughts, and panic attacks.  
The veteran related that he had tremors every day, and 
problems with concentration.  He said that he became easily 
disoriented at times, and would become upset and confused.  
He related that his most recent hospitalization had been 
triggered by a severe anxiety attack, and that his symptoms 
had gotten worse since 1989.  The veteran stated that he had 
friends that he talked to, but that he did not go out much.  
He said that he talked to family members a lot, but did not 
see them that often.  He related that he did not belong to 
any groups or organizations, did not engage in any 
recreational pursuits, and did not like crowds or being 
around people.  

VA outpatient clinic notes dated between 1997 and March 2001 
were received showing that the appellant received regular 
treatment, including psychological testing, biofeedback and 
psychotherapy for reported symptoms which included a tendency 
to ruminate, racing thoughts, nervousness, lack of 
motivation, tension, severe anxiety with intermittent 
depression, fear of impending problems and losing control, 
confusion, trouble controlling his anger, discomfort around 
crowds, irritation, transient suicidal ideation with no 
defined plan, social isolation, ongoing stress relating to 
his personal living situation, his estranged wife, and 
monetary demands on him by family members.  In October 1999, 
it was recorded that he engaged in many different activities, 
but only derived genuine pleasure in working with cars and 
motorcycles.  He stated in February 2000 that he continued to 
sleep well, but awakened with anxiety.  He reported in March 
2000 that he was working on his mother's house and enjoying 
the work.  It was noted in August 2000, that the veteran had 
recently made a trip with his girlfriend, and had no 
explanation as to why he was feeling so much better, but was 
pleased.  It was recorded that he had made several day trips 
without experiencing any undue anxiety, and that he was 
interacting with family members to some extent, but that 
there had been significant pressure placed on him to do so.  
It was noted during this time frame that he had not been 
consistently compliant with his medication regimen.

Extensive documentation dated between 1975 and 1996 was 
received from the Social Security Administration showing the 
veteran was treated for numerous complaints and disorders, 
predominantly an anxiety disorder.  He was awarded benefits 
for a primary diagnosis of anxiety disorder.

A VA examiner noted in June 2001 that a review of the 
voluminous clinical record had been performed in its entirety 
which had corroborated the presence of a longstanding history 
of psychosocial support because of major depression, 
generalized anxiety disorder and panic attacks.  It was 
indicated that the file presented conflictive data, 
especially when referring to psychological intervention in a 
note dated in October 1999, where it was reported that the 
veteran described engaging in many different activities and 
finding genuine pleasure only in working with cars or 
motorcycles.  It was related that the statement implied that 
the appellant was capable of maintaining concentration, 
attention and persistence in mechanical tasks.

The examiner stated that the veteran had an extensive history 
of not just emotional difficulties, but physical problems.  
It was added, however, that without such factors which 
included a face-to-face interview, obtaining a detailed 
mental status examination, as well as a complete updated 
history, it would be difficult to ascertain the current 
severity, or the duration of the veteran's disability.  

The veteran was subsequently scheduled for a VA psychiatric 
examination in July 2001.  It was indicated that the claims 
folder was thoroughly reviewed.  It was reported that the 
veteran had been involved in a long-term relationship with 
his girlfriend which he described as "casual."  The 
examiner noted that the appellant received psychotherapy 
twice a month which he found useful, but that he received 
little benefit from several medications which had been 
prescribed.  

The veteran described his current mood as swinging up and 
down, as well as some appetite fluctuation.  It was indicated 
that he had a great deal of worries about lots of things.  He 
noted initially that he did not sleep well, but later related 
that he slept about five hours a night.  He described his 
memory as "cloudy" but reported more recall with effort.  
It was felt that this was likely due to the normal aging 
process.  Suicidal ideation was denied.  Homicidal ideation 
was acknowledged with no current intent or play.  Affect was 
observed to be flat and constricted.  It was noted that 
speech was clear, logical and goal-directed with content 
focused in response to the examiner's questions, the multiple 
impairments that he had, and the degree to which the 
psychiatric problems interfered with functioning.  The 
veteran reported panic symptoms, to include numbness, 
equilibrium disturbance and heavy breathing, with minor 
symptoms that evolved into larger episodes which occurred 
once every two weeks or so.  He admitted to no auditory and 
visual hallucinations.  It was noted that judgment and 
insight appeared to be poor. 

It was observed that when describing the effects of his 
psychiatric condition and overall functioning, the veteran 
suggested that he was severely impaired, but that when the 
claims folder was reviewed, it appeared that he was 
functioning at a higher level than indicated on current 
examination.  The examiner stated that the severe impairments 
the veteran described throughout his life and his inability 
to do anything functional were not supported by treatment 
records from his treating provider, but that this could have 
reflected changes that may have occurred over the past 
several months, as such records only went to the early part 
of 2001.  It was added that what was probably more likely was 
that the appellant was currently exaggerating symptoms to 
increase his disability benefits.  It was noted that current 
GAF did reflect some difficulty in social functioning to the 
extent that he reported having few friends, but that the 
symptoms did not appear severe enough such that he had no 
social outlets.  It was reported that there was no ongoing 
suicidal ideation, obsessional rituals or problems with 
shoplifting.  Diagnoses of generalized anxiety disorder and 
rule out histrionic personality disorder were rendered on 
Axis I and Axis II, respectively.  A GAF score of 51 was 
provided.  

In a December 2001 addendum to the above report, the same 
examiner commented that the veteran's service-connected 
anxiety disorder was likely to impact on his ability to 
perform work, but whether it was impacting on his ability to 
be gainfully employed could not be answered.  It was noted 
that there were indications that the appellant had the 
ability to concentrate and direct his attention to certain 
tasks he found interesting.  The examiner stated that at any 
rate, his history of frequent hospitalizations suggested that 
periods of employment would be disrupted by the need to be 
admitted.  It was added that both symptoms of the service-
connected anxiety disorder and any nonservice-connected 
personality disorder were likely to impact on his functioning 
to the extent that they would be inseparable, and that the 
veteran should be given the benefit of the doubt.  

VA mental health clinic records dating from November 2000 
indicate that the appellant continued to seek regular 
treatment for continuing symptoms, to include flare-ups of 
panic attacks, ongoing stress, intermittent anger and 
depression, labile mood and family difficulties.  The 
appellant was afforded a comprehensive evaluation in February 
2002 whereupon it was noted that he attended treatment 
sessions regularly, was on time and was generally 
cooperative.  It was observed that he most frequently 
presented as neatly dressed, but that when he was 
experiencing intense symptoms, his appearance deteriorated 
somewhat.  It was noted that in general, his speech was well 
paced, logical and goal directed, but that when he was under 
stress, he found it difficult to construct sentences, and his 
hearing of other peoples' speech became jumbled.  It was 
reported that he suffered from frequent auditory 
hallucinations that further interfered with his 
communication, and that there were occasional visual 
hallucinations that affected his balance.  Memory was noted 
to be intact, generally.  The appellant indicated that he had 
suicidal ideation about once a month, and more frequent 
aggressive ideation toward others.  He related that he had 
had at least two incidents of physical violence toward 
immediate family members in the last six months, and said 
that he remained in his room when he was feeling particularly 
irritable and aggressive.  It was noted that his appetite 
varied from normal to nonexistent when he was feeling extreme 
anxiety.  Insight and judgment were found to be good.  

The veteran's personal living situation with his live-in 
girlfriend was discussed and it was noted that this worked 
out well for the both of them.  His relationship with his ex-
wife was described as strained.  He said that he cared deeply 
about his children and saw them regularly.  He related that 
he helped his mother by working on her house whenever he 
could.  It was indicated that his social functioning was 
extremely limited, and that he avoided contact with others, 
including other family members, with the exception of his 
children and girlfriend.  

The examiner stated that psychological testing indicated that 
the veteran had severe symptoms of depression, including both 
negative thoughts and feelings.  It was noted that he had 
symptoms of a thought disorder and social detachment, and 
that he developed paranoid feelings and intense anger toward 
others.  It was found that the veteran had symptoms of post-
traumatic stress and that he ruminated about upsetting events 
in his life, including the military.  It was felt that his 
symptoms had increased over time and that he was not 
currently able to maintain employment.  The examiner noted 
that he could not be around other people, outside of his 
girlfriend and children, for more than two hours, was 
frequently unable to concentrate well enough to complete 
familiar tasks, and often had difficulty with verbal 
communication.  In summary, the examiner noted that the 
veteran's home life was stable, but that he maintained a 
marginal and fragile adjustment.  It was added that while he 
was maintained on medication, his symptoms had shown some 
worsening over time.  It was added, however, that he 
continued to work to improve his adjustment.  The prognosis 
was determined to be guarded.

Legal Analysis

1.  Increased rating for anxiety disorder.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In order to receive a 70 percent evaluation for generalized 
anxiety disorder, the veteran must have occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

A review of the evidence indicates that the veteran's 
generalized anxiety disorder has primarily been manifested by 
problems with chronic anxiety, continuing flare-ups of panic 
attacks, some diminished memory and/or concentration, 
depression, agitation, agitation, tremors, restricted affect, 
substantial difficulty interacting with people, and 
indications of diminished sleep.  VA outpatient clinical 
records dated between 1997 and 2002 reflect continuing 
treatment for myriad symptoms elucidated previously, 
intermixed with episodic improvement.  A private clinic note 
dated in October 1998 stated that he was 100 percent disabled 
due to a chronic and severe panic disorder.  It was found by 
his treating physician in February 2002 that there had been 
some worsening of his symptoms over time, and that he was not 
able to maintain employment because of an inability to be 
around other people for any sustained length of time.  The 
record reflects that the appellant has been awarded Social 
Security benefits primarily for a diagnosis of an anxiety 
disorder.  When examined by the VA in February 1999, a GAF 
score of 40 was determined.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
between 31 and 40 denotes some impairment in reality testing 
or communication (such as illogical obscure or irrelevant 
speech at times) or major impairment in several area, such as 
work or school, family relations, judgment, thinking or mood 
(such as being a depressed man avoiding friends, neglecting 
family, and is unable to work, etc.). 

The Board notes that although the veteran has been unemployed 
for many years, on VA examinations in July 1998, and July 
2001, the examiners provided GAF scores of 60 and 51, 
respectively.  Under DSM-IV, scores between 51 and 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  
There was a strong suggestion at the time of the latter 
examination that the appellant was exaggerating his symptoms 
for increased disability purposes because review of the 
entire treatment record to that date did not substantiate the 
degree of impairment as currently reported by the veteran.  

The Board thus finds that while the veteran clearly displays 
substantial social and industrial dysfunction, the medical 
evidence simply does not demonstrate the level of psychiatric 
impairment contemplated by the next higher, 100 percent 
evaluation.  In this regard, the Board acknowledges that 
although there is evidence of record which characterizes the 
veteran's overall symptomatology as being so severe as to 
cause him to be unable to work, it must be pointed out that 
an examiner's assessment is not dispositive; rather, it must 
be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126 (2002).  The Board 
concludes that such symptoms support no more than the 
currently assigned 70 percent disability evaluation.

The Board finds that despite the veteran's and the 
representative's assertions to the contrary, the fact remains 
the evidence does not persuasively establish the total 
occupational and social impairment contemplated in the 
criteria for a 100 percent evaluation.  In this case, the 
medical evidence demonstrates that the veteran has always 
been shown to be fully oriented, with substantially coherent 
thought processes, good impulse control and hygiene has 
always been generally been reported to be good.  Judgment and 
insight have been determined to be substantially intact.  It 
has not been reported that there is any gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, all of which are among the criteria for a 100 
percent evaluation.  The record reflects that he engages in 
some recreational pursuits and travels, and that he is not 
totally estranged from family and friends.  The veteran is 
shown to be competent and his home life has been reported to 
be stable.  The Board would also point out that the GAF 
scores assigned in this case are not indicative of the total 
occupational and social impairment contemplated in the 
criteria for a 100 percent disability rating.  In short, the 
Board finds that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 70 percent 
rating for generalized anxiety disorder and that, as such, 
the criteria for the maximum 100 percent evaluation are not 
met.  

For all the foregoing reasons, the Board concludes that an 
evaluation in excess of 70 percent for the service-connected 
generalized anxiety disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

2.  Total rating based on unemployability.

As noted above, service connection is in effect for an 
anxiety disorder, rated as 70 percent disabling and Grave's 
disease, rated as 10 percent disabling.  A combined 
disability evaluation of 70 percent is in effect for service-
connected disability.  In an application for Increased 
Compensation Based on Unemployability, the veteran indicated 
that he completed high school.  He stated that he had 
occupational experience as a heavy equipment operator and 
that he last worked on a full-time basis in August 1989.

A total disability rating based upon individual 
unemployability due to a service-connected disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  The regulations further provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15 (2002).  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).  The 
fact that a veteran is unemployed generally is insufficient 
to demonstrate that he is "unemployable" within the meaning 
of the pertinent laws and regulations.  A thorough, 
longitudinal review of all the evidence is necessary to 
obtain a full understanding of the case.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In a precedent decision, the VA General Counsel concluded 
that controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.

The record in this instance reflects that the veteran does 
meet the basic schedular requirements for a total rating 
based on unemployability, as set forth in 38 C.F.R. § 4.16(a) 
(2002).  He has at least one disability rated as 70 percent 
disabling.  The question remains as to whether the appellant 
is unemployable solely due to his service-connected 
disabilities.  After considering all the evidence of record, 
and for the reasons elucidated below, the Board concludes 
that he does.

It is evident from the medical evidence recounted above that 
the veteran's symptoms produce substantial social and 
industrial impairment.  Such symptoms must be taken in the 
context of his social adaptability in relationship to his 
industrial impairment.  Although overall cognitive 
functioning appears to be good overall, the medical reports 
of record offer varying pictures as to his industrial 
capabilities.  The Board observes in this regard that while 
it was felt that the veteran was exaggerating his symptoms on 
VA examination in July 2001, a December 2001 addendum 
indicated that despite some misgivings, the veteran should be 
given the benefit of the doubt as to the severity of his 
service-connected disorder.  Furthermore, the comments by his 
treating physician in February in 2002 regarding his 
inability to maintain employment are persuasive given that 
the appellant has received long-term and regular 
psychotherapy from her over the years.  The Board thus places 
greater weight on the reports of the treating physician due 
to her ongoing intervention, knowledge of the appellant's 
medical history, her discussion of the veteran's symptoms, 
and her expertise.  See Sklar v. Brown, 5 Vet. App. 140, 146 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  She 
has clearly painted a more dire disability picture as to the 
appellant's level of overall functioning.  Thus after 
consideration of all procurable and assembled data, the Board 
finds that the evidence shows that the veteran's service-
connected disabilities alone prevent him from maintaining 
substantially gainful employment consistent with his 
education and prior work experience.  While the Board is 
unable to conclude that the appellant meets the criteria for 
a 100 percent disability rating for generalized anxiety 
disorder, the benefit of the doubt is resolved in favor of 
the appellant by finding that entitlement to a total rating 
for compensation purposes based upon individual 
unemployability has been substantially demonstrated.


ORDER

A rating in excess of 70 percent for generalized anxiety 
disorder is denied.

A total rating based on unemployability due to service-
connected disability is granted subject to controlling 
regulations governing the payment of monetary awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

